Citation Nr: 9908551	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  98-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code.


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 determination by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which notified the veteran that he was 
ineligible for payment of educational assistance benefits 
under Chapter 30.  A notice of disagreement was received in 
April 1998, and a statement of the case was issued in May 
1998.  The veteran's substantive appeal was received in July 
1998.  The veteran is not represented in connection with this 
appeal.


FINDINGS OF FACT

1.  Information from the Department of Defense (DOD) reflects 
that the veteran enlisted in the United States Marine Corps 
on July 2, 1996, and received an honorable discharge on 
August 29, 1997.  

2.  The computerized record from DOD indicates that the 
reason for separation August 29, 1997, was "ETS."

3.  Information from DOD also reflects that the veteran's 
initial obligated period of active duty in the U.S. Marine 
Corps was four years.

4.  The veteran's DD Form 214 lists the narrative reason for 
separation as "TO ENTER NROTC SCHOLARSHIP."


CONCLUSION OF LAW

The criteria for basic service eligibility for entitlement to 
educational assistance under Chapter 30, Title 38, United 
States Code have not been met.  38 U.S.C.A. § 3011 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 21.7040 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that his active duty service 
should make him eligible for educational assistance benefits 
under Chapter 30.

Information from the DOD indicates that the veteran served on 
active duty from July 2, 1996 to August 29, 1997, and notes 
the reason for the veteran's separation as "ETS" 
(expiration of term of service).  Information from the DOD 
also reflects that the veteran's initial obligated period of 
active duty in the U.S. Marine Corps was four years.  
Additional DOD information indicates that the service 
department withheld $1100 during the veteran's service for 
purposes of participation in the Chapter 30 program.

The veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) indicates that the veteran enlisted in the 
United States Marines Corps on July 2, 1996, and was 
discharged on August 24, 1997, after serving on active duty 
for 1 year, 1 month and 23 days.  The narrative reason for 
discharge was listed as "TO ENTER NROTC SCHOLARSHIP."  The 
veteran's DD Form 214 indicates that the veteran's service 
characterization was "HONORABLE."

The legal criteria governing service eligibility requirements 
for Chapter 30 educational assistance are very specific and 
involve a determination of whether an individual has 
sufficient qualifying active duty service.  The service 
eligibility requirements for Chapter 30 educational 
assistance specify that, after June 30, 1985, an individual 
must either serve for at least three years of continuous 
active duty in the Armed Forces, in the event that the 
individual's initial obligated period of active duty is for 
at least three years, or have served at least two years of 
continuous active duty 8 C.F.R. § 21.7042.

These special circumstances require that an individual who 
does not have sufficient qualifying active duty service be 
discharged or released from active duty (1) for a service-
connected disability; (2) for a medical condition preexisting 
service and determined not to be service connected; (3) for 
hardship; (4) for the convenience of the Government in the 
case of an individual who completed not less than 20 months 
of continuous active duty, if the initial obligated period of 
active duty of the individual is less than three years, or in 
the case of an individual who completed not less than 30 
months of continuous active duty if the initial obligated 
period of active service of the individual was at least three 
years; (5) involuntarily for the convenience of the 
Government as a result of a reduction in force; or (6) for a 
physical or mental disorder not characterized as a disability 
and not the result of the veteran's own willful misconduct 
but interfering with her performance of duty, as determined 
by the Secretary of each military department in accordance 
with regulations prescribed by the Secretary of Defense.  38 
U.S.C.A. § 3011; 38 C.F.R. §  21.7042.

The veteran does not satisfy any of the foregoing conditions.  
As he did not serve continuously for three years after June 
30, 1985, nor was he discharged for any of the aforementioned 
reasons, his claim must fail.  In short, based on the 
veteran's period of active service, he does not qualify for 
Chapter 30 educational benefits under 38 U.S.C.A. § 
3011(a)(1)(A).

The Board realizes that the veteran contributed basic pay to 
participate in the Montgomery GI bill program, and is aware 
of his request that the funds be returned to him.  However, 
there is no authority allowing for the Board to refund the 
veteran's contributions.  Under 38 U.S.C.A. § 3011, any 
amount by which the basic pay of an individual is reduced 
under Chapter 30 will revert to the Treasury, and will not, 
for purposes of any Federal law, be considered to have been 
received by or to be within the control of such individual.  
Moreover, VA's General Counsel has indicated that any 
recourse for refund of such funds would in any event not be 
with VA, but with each specific branch of the Armed Forces.  
VAOPGCADV 13-93 (O.G.C. Adv. 13-93).  Thus, while the Board 
sympathizes with the veteran, it has no legal authority to 
refund the veteran's contributions.  Therefore, it appears 
more appropriate for the veteran to address his refund 
request directly to the appropriate service department.

In closing, the Board acknowledges the veteran's honorable 
military service and understands the arguments he has 
advanced in support of his appeal.  However, the VA is 
charged with administering the law as it is written, and that 
law specifies that the veteran's service must meet several 
criteria in order for him to be eligible for Chapter 30 
educational assistance benefits.  As the veteran's active 
duty service does not meet the statutory and regulatory 
criteria that must be satisfied to establish eligibility for 
Chapter 30 educational assistance, there is no legal basis 
for a grant of those benefits.  38 U.S.C.A. § 3011(a)(1)(A); 
38 C.F.R. § 21.7042.  As the disposition of this claim is 
based on the law, and not on the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for educational assistance benefits under 
Chapter 30, Title 38, United States Code is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


